Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of March 2, 2011 (this
“Amendment”), is made by and among MICROSEMI CORPORATION, a Delaware corporation
(the “Borrower”), the New Term Lenders (as defined below) and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”), for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, East West Bank and
Raymond James Bank, FSB, each as a Documentation Agent, Morgan Stanley Senior
Funding, Inc., as Syndication Agent and Swingline Lender, Morgan Stanley & Co.
Incorporated, as Collateral Agent and Morgan Stanley Bank, N.A., as Issuing
Lender, have heretofore entered into that certain Credit Agreement, dated as of
November 2, 2010 (the “Existing Credit Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended so as to, among other things, provide for a new tranche of term loans
thereunder (the “New Term Loans”), which term loans would replace the Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”) and which, except as
modified hereby, would have the same terms as the Existing Term Loans under the
Existing Credit Agreement;

WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a signature page to this Amendment in
the form of the “Lender Addendum” attached hereto (a “Lender Addendum”)
(collectively, the “Converting Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to convert an aggregate
principal amount of its Existing Term Loans into New Term Loans in a principal
amount equal to the amount notified to such Converting Term Lender by the
Administrative Agent, and (iii) upon the First Amendment Effective Date to have
converted such amount of its Existing Term Loans into New Terms Loans in an
equal principal amount;

WHEREAS, each Existing Term Lender that executes and delivers a Lender Consent
(as defined below) solely in the capacity of an Existing Term Lender, and not
specifically as a Converting Term Lender (collectively, the “Non-Converting Term
Lenders”), will be deemed to have agreed to the terms of this Amendment but will
not be deemed thereby to have agreed to

 

 

Microsemi – Amendment No. 1



--------------------------------------------------------------------------------

convert its Existing Term Loans into New Term Loans or to have made any
commitment to make Additional Term Loans;

WHEREAS, each Person (other than a Converting Term Lender in its capacity as
such) that executes and delivers a Lender Addendum (collectively, the
“Additional Term Lenders”) will be deemed (i) to have agreed to the terms of
this Amendment and (ii) to have committed to make New Term Loans to the Borrower
on the First Amendment Effective Date (the “Additional Term Loans”), in the
amount notified to such Additional Term Lender by the Administrative Agent (but
in no event greater than the amount such Person committed to make as Additional
Term Loans), and the proceeds of such Additional Term Loans will be used by the
Borrower to repay in full the outstanding principal amount of the Existing Term
Loans that are not converted into New Term Loans by the Converting Term Lenders;

WHEREAS, the Converting Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to convert their
Existing Term Loans into New Term Loans or to make New Term Loans, as the case
may be, on the terms and subject to the conditions set forth in this Amendment;

WHEREAS, the Borrower has also requested that certain other amendments be made
to the Existing Credit Agreement, as set forth in Article II herein;

WHEREAS, the Required Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments of the Existing Credit
Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the New Term Lenders and the Required Lenders
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):

“Additional Term Lenders” is defined in the fifth recital.

“Additional Term Loans” is defined in the fifth recital.

 

Microsemi – Amendment No. 1

2



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Converted Term Loan” is defined in Section 3.1.

“Converted Term Lenders” is defined in the third recital.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Existing Term Lenders” is defined in the third recital.

“Existing Term Loans” is defined in the second recital.

“First Amendment Effective Date” is defined in Article IV.

“Lender Addendum” is defined in the third recital.

“Lender Consent” means the form of “Lender Consent” attached hereto as Annex I.

“New Term Lenders” is defined in the sixth recital.

“New Term Loans” is defined in the second recital.

“Non-Converting Term Lenders” is defined in the fourth recital.

SECTION 1.2 Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

 

Microsemi – Amendment No. 1

3



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO EXISTING CREDIT AGREEMENT; ACKNOWLEDGEMENT

SECTION 2.1 Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Existing Credit Agreement is hereby
amended as of the date of this Amendment in accordance with this Section 2.1.

SECTION 2.1.1. Amendments to Section 1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

““Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans   Base Rate Loans

Revolving Loans and Swingline Loans

   3.50%   2.50%

Term Loans

   3.00%   2.00%

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Merger Closing
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.”

(b) Clause (d) of the definition of “Base Rate” is hereby amended and restated
in its entirety as follows:

“(d) in the case of any Term Loans, 2.00%.”

(c) Clause (a) of the definition of “Eurodollar Rate” is hereby amended and
restated in its entirety as follows:

“(a) in the case of the Term Loans, 1.00%”.

(d) Clause (e) of the definition of “Permitted Acquisition” is hereby amended by
deleting the dollar amount “$100,000,000” and replacing it with the dollar
amount “$300,000,000”.

 

Microsemi – Amendment No. 1

4



--------------------------------------------------------------------------------

SECTION 2.1.2. Additional Amendment to Section 1.1 (“Defined Terms”) of the
Existing Credit Agreement. Section 1.1 of the Existing Credit Agreement is
hereby amended by inserting in such Section the following definition in the
appropriate alphabetical order:

““First Amendment Effective Date”: March 2, 2011.”

SECTION 2.1.3. Amendments to Section 4.1. Section 4.1 of the Existing Credit
Agreement is hereby amended by inserting the following proviso at the end
thereof:

“; provided further, that any optional prepayment of Term Loans made pursuant to
this Section 4.1 on or prior to the first anniversary of the First Amendment
Effective Date with the proceeds of Indebtedness incurred by the Borrower from a
substantially concurrent borrowing of loans provided by one or more banks, funds
or other financial institutions (other than any such borrowing pursuant to a
refinancing of all the facilities or the Term Loans under this Agreement in
connection with a Permitted Acquisition, Change of Control or other transaction
not permitted by this Agreement (prior to giving effect to any amendment, waiver
or other modification of this Agreement that is effected in connection with such
transaction)) for which the interest rate payable thereon is, or upon
satisfaction of specified conditions could reasonably be expected to be, less
than the interest rate applicable to Term Loans that are Eurodollar Loans at the
time of such prepayment shall be subject to the payment of a premium of 1.0% of
the aggregate principal amount of such prepayment. For the avoidance of doubt,
any prepayment or repayment of Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Borrower or equity contributed to the
Borrower and received after the First Amendment Effective Date shall not require
the payment of any premium contemplated by the preceding proviso.”

SECTION 2.1.4. Amendments to Section 4.2. Section 4.2 of the Existing Credit
Agreement is hereby amended by inserting the following clause (h) at the end
thereof:

“(h) Any prepayment of Term Loans made pursuant to Section 4.2(a) on or prior to
the first anniversary of the First Amendment Effective Date with the proceeds of
Indebtedness incurred by the Borrower from a substantially concurrent borrowing
of loans provided by one or more banks, funds or other financial institutions
(other than any such borrowing pursuant to a refinancing of all the facilities
or the Term Loans under this Agreement in connection with a Permitted
Acquisition, Change of Control or other transaction not permitted by this
Agreement (prior to giving effect to any amendment, waiver or other modification
of this Agreement that is effected in connection with such transaction)) for
which the interest rate payable thereon is, or upon satisfaction of specified
conditions could reasonably be expected to be, less than the interest rate
applicable to Term Loans that are Eurodollar Loans at the time of such
prepayment shall be subject to the payment of a premium of 1.0% of the aggregate
principal amount of such prepayment. For the avoidance of doubt, any prepayment
or repayment of Term

 

Microsemi – Amendment No. 1

5



--------------------------------------------------------------------------------

Loans funded directly or indirectly with the proceeds of Capital Stock issued by
the Borrower or equity contributed to the Borrower and received after the First
Amendment Effective Date shall not require the payment of any premium
contemplated by the preceding proviso.”

SECTION 2.2 Acknowledgement. On and after the First Amendment Effective Date,
each reference in the Credit Agreement or any other Loan Document to “Term
Loans” shall be deemed a reference to the New Term Loans contemplated hereby.
Notwithstanding any provision hereof or any implication to the contrary, the
provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses, increased costs and break funding payments
shall continue in full force and effect with respect to, and for the benefit of,
each Existing Term Lender prior to the First Amendment Effective Date in respect
of such Lender’s Existing Term Loans under the Credit Agreement prior to the
First Amendment Effective Date.

ARTICLE III

CONVERSION OF EXISTING TERM LOANS AND ADDITIONAL TERM LOANS

SECTION 3.1 Agreement to Conversion of Existing Term Loans into New Term Loans.
On the terms and subject to the satisfaction (or waiver) of the conditions set
forth in Article IV hereof, each Converting Term Lender agrees that an aggregate
principal amount of its Existing Term Loans equal to the amount notified to such
Converting Term Lender by the Administrative Agent will be converted into New
Term Loans (the “Converted Term Loans”) as of the First Amendment Effective
Date.

SECTION 3.2 Agreement to Make Additional Term Loans. On the terms and subject to
the satisfaction (or waiver) of the conditions set forth in Article IV hereof,
each Additional Term Lender agrees to make Additional Term Loans equal to the
amount notified to such Additional Term Lender by the Administrative Agent (but
in no event greater than the amount such Person committed to make as Additional
Term Loans) on the First Amendment Effective Date and shall be a “Lender” under
the Credit Agreement as of such date.

SECTION 3.3 Other Provisions. On the First Amendment Effective Date, the
Borrower shall apply the proceeds of the Additional Term Loans (if any),
together with available cash, to (i) prepay in full all Existing Term Loans,
other than Converted Term Loans, (ii) pay all accrued and unpaid interest on the
aggregate principal amount of the Existing Term Loans being so prepaid,
(iii) pay to each Existing Term Lender all amounts payable pursuant to
Section 4.11 of the Credit Agreement as a result of the prepayment of such
Lender’s Existing Term Loans (treating Converted Term Loans as not having been
prepaid for purposes of such Section) and (iv) pay to all Non-Converting Term
Lenders all indemnities, cost reimbursements and other Obligations then owed to
the Non-Converting Term Lenders under the Credit Agreement. The repayment of the
Existing Term Loans contemplated hereby constitutes a voluntary prepayment by
the Borrower pursuant to Section 4.1 of the Credit Agreement. Upon the First
Amendment Effective Date, each Existing Term Lender will be deemed to have
waived any prior notice of such prepayment otherwise required pursuant to the
Credit Agreement. The commitments of the

 

Microsemi – Amendment No. 1

6



--------------------------------------------------------------------------------

Additional Term Lenders and the conversion undertakings of the Converting Term
Lenders are several and no such New Term Lender will be responsible for any
other New Term Lender’s failure to make or acquire by conversion New Term Loans.
Notwithstanding anything herein or in the Credit Agreement to the contrary, the
aggregate principal amount of the New Term Loans will not exceed the aggregate
principal amount of the Existing Term Loans outstanding immediately prior to the
First Amendment Effective Date. Each of the parties hereto acknowledges and
agrees that the terms of this Amendment do not constitute a novation but,
rather, an amendment of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Existing Credit Agreement.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The amendments contained in Section 2.1, the acknowledgement contained in
Section 2.2, and the agreements contained in Article III shall be effective on
the date the Administrative Agent has confirmed the satisfaction or waiver of
each of the conditions contained in this Article IV (the “First Amendment
Effective Date”).

SECTION 4.1 Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by
(i) the Borrower and (ii) the Administrative Agent on behalf of the Required
Lenders that have executed and delivered to the Administrative Agent their
written agreement or consent to the amendments contained herein (whether
pursuant to the execution and delivery of a Lender Addendum or a Lender
Consent), (b) Lender Addendums executed by each New Term Lender such that, upon
such execution by all New Term Lenders, the aggregate principal amount of the
Converted Loans and the Additional Term Loans is equal to the aggregate
principal amount of the Existing Term Loans outstanding immediately prior to the
effectiveness of the amendments, acknowledgement and agreements contained herein
and (c) the Consent and Confirmation attached hereto duly executed and delivered
by each of the Borrower and the Subsidiary Guarantors.

SECTION 4.2 Resolutions, etc. The Administrative Agent shall have received from
the Borrower (a) a copy of a good standing certificate, dated a date reasonably
close to the First Amendment Effective Date, and a bringdown thereof, dated the
First Amendment Effective Date and (b) a certificate, dated the First Amendment
Effective Date, duly executed and delivered by the Borrower’s Secretary as to
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Amendment and the
transactions contemplated hereby, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 4.3 First Amendment Effective Date Certificate. The Administrative Agent
shall have received a certificate, dated as of the First Amendment Effective
Date and duly executed and delivered by a Responsible Officer of the Borrower,
certifying that all of the conditions to effectiveness set forth in this Article
IV have been satisfied.

 

Microsemi – Amendment No. 1

7



--------------------------------------------------------------------------------

SECTION 4.4 Representations and Warranties. Each of the representations and
warranties made by the Borrower in Article V that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects.

SECTION 4.5 Delivery of Notes. The Administrative Agent shall have received for
the account of each New Term Lender that has requested a Term Note, such New
Term Lender’s Term Note duly executed and delivered by a Responsible Officer of
the Borrower.

SECTION 4.6 Amendment Fee. The Administrative Agent shall have received all fees
due and payable in connection with this Amendment, as previously agreed to
between the Borrower and the Administrative Agent.

SECTION 4.7 Fees and Expenses. The Administrative Agent shall have received all
fees and expenses due and payable pursuant to Section 6.3 (to the extent then
invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses).

SECTION 4.8 Opinions of Counsel. The Administrative Agent shall have received a
legal opinion, dated as of the First Amendment Effective Date and addressed to
the Administrative Agent and all Lenders from O’Melveny & Myers LLP, counsel to
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.9 Application of Proceeds. The Borrower shall have applied,
concurrently with the conversion of the Existing Term Loans into Converted Term
Loans and the making of the Additional Term Loans, the proceeds of the New Term
Loans, together with available cash balances, to (i) prepay in full all Existing
Term Loans, other than Converted Term Loans, (ii) pay all accrued and unpaid
interest on the aggregate principal amount of the Existing Term Loans being so
prepaid, (iii) pay to each Existing Term Lender all amounts payable pursuant to
Section 4.11 of the Credit Agreement as a result of the prepayment of such
Lender’s Existing Term Loans (treating Converted Term Loans as not having been
prepaid for purposes of such Section) and (iv) pay to all Non-Converting Term
Lenders all indemnities, cost reimbursements and other Obligations then owed to
such Non-Converting Term Lenders under the Credit Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. In order to induce the New Term
Lenders, the Required Lenders and the Administrative Agent to enter into this
Amendment, the Borrower hereby represents and warrants to the Agents, Issuer and
each Lender, as of the date hereof, as follows:

(a) the representations and warranties set forth in Section 5 of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (except to the extent made as of a specific date, in which case

 

Microsemi – Amendment No. 1

8



--------------------------------------------------------------------------------

such representations and warranties shall be true and correct in all material
respects on and as of such specific date);

(b) no order, judgment or decree of any Governmental Authority applicable to any
Group Member purports to restrain any New Term Lender from making any extension
of credit to be made by it;

(c) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the extensions of credit requested to be made
on the date hereof;

(d) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(e) the execution, delivery and performance by the Borrower of this Amendment,
the extensions of credit requested hereby and the use of proceeds thereof will
not (a) violate its Organizational Document, (b) violate any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and the Permitted Liens), except for
any violation set forth in clause (b) or (c) which could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.2 Non-Impairment, etc. After giving effect to this Amendment, neither
the modification of the Existing Credit Agreement or any other Loan Document
effected pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment or any other Loan Document impairs the validity,
effectiveness or priority of the Liens granted pursuant to the Security
Documents (as in effect immediately prior to the First Amendment Effective Date,
the “Existing Security Documents”), and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred. Neither the modification of the Existing Credit Agreement
nor the execution, delivery, performance or effectiveness of this Amendment
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens. Under the foregoing circumstances, the
position of the Lenders with respect to such Liens, the Collateral (as defined
in the Existing Security Documents) in which a security interest was granted
pursuant to the Existing Security Documents, and the ability of the
Administrative Agent to realize upon such Liens pursuant to the terms of the
Security Documents have not been adversely affected in any

 

Microsemi – Amendment No. 1

9



--------------------------------------------------------------------------------

material respect by the modification of the Existing Credit Agreement effected
pursuant to this Amendment or by the execution, delivery, performance or
effectiveness of this Amendment.

SECTION 5.3 Reaffirmation of Obligations. The Borrower hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and Loan Documents effective as of the First Amendment Effective Date
and as amended hereby. The Borrower hereby reaffirms its obligations (including
the Obligations) under each Loan Document to which it is a party.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, any other Loan Document referred to therein or herein or of any
transaction or further or future action on the part of the Borrower or any other
Subsidiary Guarantor which would require the consent of any of the Lenders under
the Credit Agreement or any of the other Loan Documents.

SECTION 6.2 Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Sections 11.12 of the Credit Agreement, which provisions are hereby acknowledged
and confirmed by each of the parties hereto.

SECTION 6.3 Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including the reasonable fees and disbursements of Skadden, Arps, Slate,
Meagher & Flom LLP, as counsel for the Administrative Agent.

SECTION 6.4 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 6.5 Execution in Counterparts. This Amendment may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

 

Microsemi – Amendment No. 1

10



--------------------------------------------------------------------------------

SECTION 6.6 Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.

SECTION 6.7 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 6.8 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.9 GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Microsemi – Amendment No. 1

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MICROSEMI CORPORATION, as Borrower By                /s/    John W.
Hohener           Name: John W. Hohener  

Title:   Executive Vice President, Chief Financial


            Officer, Secretary & Treasurer

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By                /s/    Stephen B. King           Name: Stephen B. King  
Title:   Authorized Signatory

 

Microsemi – Amendment No. 1

12



--------------------------------------------------------------------------------

LENDER ADDENDUM

This is a Lender Addendum referred to in, and is a signature page to, Amendment
No. 1, dated as of March 2, 2011 (the “Amendment”), to the Credit Agreement,
dated as of November 2, 2010 (as amended by the Amendment and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Microsemi Corporation, a Delaware
corporation, as the Borrower, the Lenders, East West Bank and Raymond James FSB,
as Documentation Agents, Morgan Stanley Senior Funding, Inc., as Administrative
Agent, Syndication Agent and Swingline Lender, Morgan Stanley Bank, N.A., as
Issuing Lender and Morgan Stanley & Co. Incorporated, as Collateral Agent.
Capitalized terms used by not defined herein have the meanings assigned to them
in the Amendment or the Credit Agreement, as applicable. By executing this
Lender Addendum, the undersigned institution agrees to the terms of the
Amendment and agrees, on the terms and subject to the conditions of the
Amendment, (i) if executing this Lender Addendum in the capacity of a Converting
Term Lender, to convert an aggregate principal amount of its Existing Term Loans
equal to the amount notified to such Converting Term Lender by the
Administrative Agent into New Term Loans and (ii) if executing this Lender
Addendum in the capacity of an Additional Term Lender, to make New Term Loans to
the Borrower on the First Amendment Effective Date in the amount notified to
such Additional Term Lender by the Administrative Agent.

 

Maximum Amount of Converted Term Loans

(not to exceed amount of Existing Term

Loans held by the undersigned institution):

     Maximum Amount of Additional Term Loans:     

 

 

 

[NAME OF INSTITUTION] By:       Name:   Title:

 

Microsemi – Lender Addendum



--------------------------------------------------------------------------------

ANNEX I

to Amendment No. 1

Morgan Stanley Senior Funding, Inc.,

    as Administrative Agent

1585 Broadway

New York, NY 10036

Attention: Jonathon Rauen

LENDER CONSENT

Reference is hereby made to the proposed Amendment No. 1 to Credit Agreement,
dated as of March 2, 2011 (the “Amendment”), a copy of which is attached as
Annex I hereto, made by and between Microsemi Corporation, a Delaware
corporation, and Morgan Stanley Senior Funding, Inc., as administrative agent
(the “Administrative Agent”) for the Lenders (including the undersigned).

By its signature below, the undersigned hereby consents as of this __ day of
February, 2011 to the amendment of, and consent under, the Credit Agreement that
is provided for in the proposed Amendment and authorizes the Administrative
Agent to execute the Amendment on its behalf.

 

[NAME OF INSTITUTION] By:       Name:   Title:

 

Microsemi – Lender Consent



--------------------------------------------------------------------------------

CONSENT AND CONFIRMATION

Dated as of March 2, 2011

Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, (b) confirms and agrees that the pledge
and security interest in the Collateral granted by it pursuant to the Security
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral granted by it pursuant to such Security Documents shall continue to
secure the Obligations, including, without limitation, the New Term Loans,
purported to be secured thereby, as amended or otherwise affected hereby.

THIS CONSENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Consent and Confirmation may be
executed by one or more of the parties to this Consent and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent and
Confirmation may be delivered by facsimile transmission or electronic mail of
the relevant signature pages hereof.

[SIGNATURE PAGES TO FOLLOW]

 

Microsemi – Consent and Confirmation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Confirmation to be duly executed and delivered as of the date first above
written.

 

Microsemi Corporation, as Borrower By:       Name:   Title:

 

[Subsidiary Guarantors] By:       Name:   Title:

 

Microsemi – Consent and Confirmation